494 F. Supp. 363 (1980)
UNITED STATES of America and Bonnie Pfannebecker, etc., Petitioners,
v.
COMMUNITY FEDERAL SAVINGS AND LOAN ASS'N, Respondent.
No. 80-1003C(2).
United States District Court, E. D. Missouri, E. D.
August 1, 1980.
Joseph B. Moore, Asst. U. S. Atty., U. S. Dept. of Justice, St. Louis, Mo., for petitioners.
Sandy J. Cortopassi, III, Ziercher, Hocker, Tzinberg, Human & Michenfelder, St. Louis, Mo., for respondent.
William J. Adams, respondent-taxpayer.

MEMORANDUM
NANGLE, District Judge.
This case is now before the Court on petitioners' motion to enforce Internal Revenue Service summonses directed to respondent. A short hearing was held on this motion on August 1, 1980, and the following evidence was adduced.
Petitioner Pfannebecker is investigating the tax liability of William Joseph Adams for the years 1977-1978. In the course of this investigation, summonses were directed to respondent seeking information relevant to this taxpayer, pursuant to 26 U.S.C. § 7602. Respondent has refused to supply the requested information upon the request of the taxpayer.
The information sought is relevant and necessary to petitioners' investigation into the tax liability of Mr. Adams. This information is not presently available to petitioners. Petitioner Pfannebecker has made no recommendation or referral with respect *364 to criminal prosecution of the taxpayer being investigated, and has made no decision as yet on that point.
Under these circumstances, it is clear that the instant summonses should be enforced. United States v. LaSalle National Bank, 437 U.S. 298, 99 S. Ct. 2357, 57 L. Ed. 2d 221 (1978). Petitioners' motion will therefore be granted. Enforcement will be delayed for a period of fifteen days to allow respondent or taxpayer the opportunity to seek a stay pending appeal. United States v. Olson, 604 F.2d 29 (8th Cir. 1980).